Exhibit 10.1
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS


THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS (the “Settlement and
Release” or “Agreement”) is entered into this 31st day of October, 2014
(“Effective Date”) between MyGO Games Holding Co., My Go Games, LLC
(collectively hereinafter “MyGo”) and Daniel Hammett (“Hammett”) and Great
Outdoors, LLC (“Great Outdoors”).


RECITALS


WHEREAS, MyGo Games, LLC (“MGG, LLC”) and Hammett entered into an Employment
Agreement dated May 1, 2014, (the “Hammett Agreement”) pursuant to which Hammett
was hired as MyGo Games, LLC’s Chief Executive Officer (“CEO”);


WHEREAS, on or about May 1, 2014, Hammett was duly and properly elected to the
Board of Directors of MyGo Games Holding Co. (“Board”);


WHEREAS, Great Outdoors currently possesses shares of MyGo common stock;


WHEREAS, MyGo, by and through its attorneys, instituted an action, now pending
in the District Court of Travis County, Texas (Cause No. D-1-GN-14-003406) (the
“Action”) alleging breach of fiduciary duty, conspiracy, and unjust enrichment
in connection with Hammett’s allegedly inappropriate and/or unlawful acts,
omissions and/or conduct (“Allegations”) as CEO of MyGo Games, LLC and member of
the Board of MyGo Games Holding Co.;


WHEREAS, Hammett asserts that MGG, LLC breached its obligations under the
Hammett Agreement and that he is entitled to termination based upon resignation
for Good Reason (as defined in the Hammett Agreement) and that he has suffered
damages for which he intends to pursue all available remedies;


WHEREAS, both parties dispute and deny all Claims and Allegations stated and
implied in the Action;


WHEREAS, each party has been advised of their respective potential rights,
liabilities, and obligations, if any, in connection with the Action and the
Hammett Agreement and considers it to be in their respective best interests to
compromise and settle all potential claims and defenses upon the terms and
conditions set forth in this Settlement and Release;


WHEREAS, the parties enter into this Settlement and Release without admitting or
conceding any liability, and solely for the purpose of resolving without further
cost or disturbance all actual and potential disputes between them;


NOW, THEREFORE, in consideration of the mutual promises, agreements, covenants
and representations contained herein, and for other good and valuable
consideration, including, but not limited to the payments set forth below and
the releases contained herein, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties agree and covenant
as follows:


 
1

--------------------------------------------------------------------------------

 


AGREEMENT


1. Payment.  Hammett agrees to resign all employment with MyGo, as well as
withdraw any objections to his resignation from the Board of Directors.  In
exchange, MyGo agrees to pay Hammett Twenty Five Thousand Dollars ($25,000.00),
and shall provide Hammett with a 1099 at the end of 2014 for such payment.
Hammett will be paid via wire transfer upon execution of this settlement
agreement by all parties.


2. Resignation and Termination of Hammett Agreement.  Upon signing this
settlement, Hammett shall tender a properly executed letter to MyGo Games
Holding Co., indicating that he withdraws all objections to his September 4,
2014, resignation from the Board of Directors.  The parties hereby further
acknowledge that the Hammett Agreement was terminated on October 12,
2014.  Except as to those terms and provisions otherwise specifically addressed
in this Settlement and Release, neither party shall have any further obligation
under the Hammett Agreement whatsoever, even as to any provisions which by
intent or design are to otherwise survive termination.


3. Covenant Not to Compete: As further consideration for this Settlement and
Release, Hammett hereby agrees that for one (1) year following the Effective
Date, he will not operate, design, market, or otherwise work in the hunting
games industry, either in his own name or in association with others.  He
further agrees that he will not offer his services as a consultant, employee,
independent contractor or otherwise in the hunting games industry, whether
directly or indirectly. The term “hunting games industry” includes, but is not
limited to hunting games designed for use on gaming consoles, mobile devices,
tablets, computers, internet, or other online forums.  Moreover, it is
specifically understood and agreed that this covenant and agreement may be
enforced by suit for injunction, monetary damages, or both, and without a bond
being required or posted.


4. Stock and Options.  Hammett and/or Great Outdoors, LLC shall release and
forfeit all MyGo common stock and all of the option rights afforded to them
under the Hammett Agreement or Merger between OBJ Enterprises and Great
Outdoors, and return all issued and outstanding stock certificates and option
grant documents within three (3) business days of the Effective Date.  In
exchange thereof, MyGo shall cause to be issued to Hammett Seven Million Five
Hundred Thousand (7,500,000) shares of common stock of MyGo Games Holding Co.
(“Retained Stock”).  The Retained Stock shall be fully vested, subject to
applicable waiting periods prescribed by the United States Securities Act of
1933, as amended (the “Securities Act”) and any applicable state securities
laws.  Hammett further agrees to a prohibition on the sale of more than 750,000
shares per quarter for a period of eighteen (18) months.  The Retained Stock
will be issued to Hammett pursuant to Section 4(a)(2) and/or Rule 506 of
Regulation D under the Securities Act and pursuant to similar exemptions from
any applicable state securities laws on the basis of Hammett’s representation to
MyGo Games Holding Co. that Hammett is currently an “accredited investor” who
satisfies one or more of the criteria set forth in Rule 501(a) of Regulation D
under the Securities Act.  Hammett acknowledges that (i) the Retained Stock have
not been registered under the Securities Act or any applicable state securities
laws and shall be “restricted securities” within the meaning of Rule 144 under
the Securities Act; (ii) that the Retained Stock cannot be sold by Hammett
unless at the time of the sale there is an exemption from the registration
requirements of the Securities Act and any applicable state securities laws and,
if required by the transfer agent, Hammett has provided to the transfer agent of
MyGo Games Holding Co. a legal opinion of counsel of recognized standing in form
and substance reasonably satisfactory to the transfer agent to such effect and
(iii) the Retained Stock cannot be offered, sold, pledged or otherwise
transferred, directly or indirectly, except pursuant to registration under the
Securities Act or pursuant to an available exemption therefrom and in each in
accordance with any applicable state securities laws and the certificates
representing such securities will bear a legend to this effect.  Within fifteen
(15) days of the Effective Date, MyGo shall secure all necessary actions and
resolutions of the Board as well as provide to Hammett all the applicable
documents and agreements necessary to consummating the granting and issuance of
the Retained Stock.
 
 
2

--------------------------------------------------------------------------------

 


5. Dismissal of Complaint.  Within five (5) days of the Effective Date, MyGo
shall dismiss the Action against Hammett without prejudice, with each party to
bear its own fees and costs, but within nine (9) months of the Effective Date,
the dismissal shall be with prejudice.


6. SEC Filing:  As soon as practicable, but in no event later than four (4)
business days following the Effective Date, MyGo shall file the attached Form
8-K describing the material terms of this settlement agreement as required by
Items 1.01, 3.02 and 5.02 of Form 8-K, stating the following in relation to
Hammett’s resignation from the Board of MyGo Games Holding Co.:


On October 30, 2014, Mr. Daniel Hammett and the company reached an agreement to
settle certain claims and disputes between the parties.  As a result of the
settlement, the parties recognize and agree that on September 4, 2014, Mr.
Hammett resigned from the Board of Directors of the company.  The resignation
was in relation to the previous disagreements between the company and Mr.
Hammett. The terms of the settlement agreement are set forth in Item 1.01 hereof
and are incorporated herein by reference. The company performed an investigation
into the previously announced concerns related to Mr. Hammett and after
carefully reviewing such results, the parties desired to avoid the
uncertainties, risks, and costs of litigation. Therefore, the parties have
agreed to settle, compromise, and resolve the alleged claims and disputes
between them pursuant to the terms of the settlement agreement. Mr. Hammett was
provided a copy of this disclosure prior to its filing with the SEC and pursuant
to the requirements of Item 5.02(a)(3), Mr. Hammett has informed the company
that he agrees with the disclosure as set forth herein and will not be providing
the company with a letter to be filed herewith.


Hammett agrees with the above disclosure regarding the circumstances surrounding
his resignation and agrees that so long as MyGo files an 8-K with the above
disclosure regarding his resignation as a director he will not furnish the
company a letter pursuant to Item 5.02(a)(3) of Form 8-K to be filed with the
Form 8-K or as an amendment thereto.


7. Release by MyGo.  MyGo, for itself, its corporate parents and subsidiaries,
related affiliates, officers, directors, employees, shareholders, agents,
attorneys and assigns, hereby irrevocably and unconditionally releases and
forever discharges Hammett and Great Outdoors, LLC, their corporate entities and
related affiliates, subsidiaries, shareholders, successors, successors and
predecessors, and all of their past, present and future heirs, employees,
agents, attorneys, officers, directors and trustees, as well as other persons
and entities acting on their behalf, from any and all claims, liens, demands,
obligations, actions, causes of actions, counts, damages, liabilities, losses,
fees, costs or expenses, of any nature whatsoever, known or unknown, ascertained
or not ascertained, suspected or unsuspected, existing or claimed to exist, from
the beginning of time to the date of signing this Settlement and Release,
including, but not limited to, those arising out of, or in any way related to,
the Action, any claims regarding Shahid Ramzan and/or Umur Ozal, the Hammett
Agreement between the parties, or that were asserted or could have been asserted
in the Action.
 
 
3

--------------------------------------------------------------------------------

 


8. Release by Hammett.  Hammett and Great Outdoors, LLC, for themselves, their
agents, attorneys and assigns, hereby irrevocably and unconditionally releases
and forever discharge MyGo, its affiliates, parents, subsidiaries, shareholders,
successors, and predecessors, and all of their past, present and future heirs,
employees, agents, attorneys, officers, directors and trustees, as well as other
persons and entities acting on their behalf, from any and all claims, liens,
demands, obligations, actions, causes of actions, counts, damages, liabilities,
losses, fees, costs or expenses, of any nature whatsoever, known or unknown,
ascertained or not ascertained, suspected or unsuspected, existing or claimed to
exist, from the beginning of time to the date of signing this Confidential
Settlement and Release arising out of, or in any way related to, the Action, the
Hammett Agreement between the parties, or that were asserted or could have been
asserted in the Action.


9. Acknowledgement of Compromise.  MyGo, Hammett, and Great Outdoors, LLC
represent and warrant that they understand that this settlement is a compromise
of disputed claims entered into voluntarily by all parties to avoid the expense
and inconvenience of litigation and that this Settlement and Release, including
any exhibits and attachments hereto, does not constitute an admission of
liability by either party and further shall not be used by MyGo,  Hammett, or
Great Outdoors, LLC, or their respective heirs, agents, representatives, or any
other party as evidence of, or an admission of, any improper conduct by either
party.


10. Return of MyGo Property.  Hammett agrees that within fourteen (14) business
days, he will return any and all devices, keys, expenditure receipts, or other
MyGo property in his possession, custody, and control, or that he has access
to.  In exchange, MyGo agrees to pay costs and fees in Invoice No. 16325 from
Triangle Law Firm in the amount of $16,199.64, and costs and fees in Ruffin
Court Reporting Invoice Nos. 6130 and 6158 in the amount of $6,286.75.


11. Non-Disparagement.  Each party agrees that it shall not make any disparaging
communications concerning the other related to the Action, Hammett Agreement,
any services that are the subject of this Action or any of the events that are
the subject of the Action.  In the event MyGo receives any inquiry as to
Hammett’s employment status, the response shall be strictly limited to dates of
employment and confirmation of compensation.


12. Exclusive Agreement and Amendment.  The parties agree and acknowledge that
there are no contemporaneous oral agreements between the parties.  No change,
modification, rescission or waiver of any provision of this Settlement and
Release shall be valid or binding unless it is in writing and signed by all the
respective parties to this Settlement and Release.


 
4

--------------------------------------------------------------------------------

 


13. Governing Law.  This Settlement and Release shall be construed in accordance
with Texas law.  All parties participated in the preparation of this Settlement
and Release and, in the event of any claim arising from a breach of this
Settlement and Release, its language shall not be construed against or in favor
of either party because of such party’s participation in the preparation of the
Agreement.


14. Attorneys’ Fees.  If any proceeding is brought for the enforcement,
interpretation, modification, or termination of this Settlement and Release, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs incurred in connection with that proceeding, in addition to any other
costs or relief to which the party may be entitled.


15. Performance.  The parties shall take all necessary steps to effectuate this
Settlement and Release.


16. Severability.  If any portion of this Settlement and Release is held to be
unenforceable, the remainder of the Agreement shall remain in full force and
effect.


17. Counter Parts.  This Settlement and Release may be executed in any number of
counterparts and the parties agree that each shall be deemed an original.  This
document shall have no force and effect until and unless signed by all parties
listed below.


IN WITNESS HEREOF, the undersigned have affixed their signatures this 31st day
of October, 2014.
 
DANIEL HAMMETT
MYGO GAMES HOLDING CO.
       
By:                                                                  
By:                                                                 
   
GREAT OUTDOORS, LLC
MYGO GAMES, LLC
       
By:                                                                 
By:                                                                 

 

 
 
5

--------------------------------------------------------------------------------

 
 
CAUSE NO. D-1-GN-14-003406
 
MYGO GAMES HOLDINGS CO;
§
 IN THE DISTRICT COURT OF
MYGO GAMES, LLC
§
   
§
 
Plaintiffs,
§
   
§
 
v.
§
 TRAVIS COUNTY, TEXAS
 
§
 
DANIEL HAMMETT
§
   
§
 
Defendants.
§
98th JUDICIAL DISTRICT

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



PLAINTIFFS' MOTION FOR ENTRY OF
AGREED ORDER OF DISMISSAL
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



COMES NOW, MyGo Games Holdings Co. and MyGo Games, LLC (“MyGo”), Plaintiffs
herein, by and through their attorneys, and present this Motion for Entry of an
Agreed Order of Dismissal without Prejudice as to Daniel Hammett (“Hammett”),
until July 24, 2015, and thereafter the dismissal shall be with
prejudice.  Defendant Hammett stipulates and agrees to the entry of an order
dismissing the Petition as to Hammett and any Counterclaims without prejudice,
each party to bear its own fees and costs. The parties request that the Court
enter the enclosed order dismissing this case without prejudice, each party to
bear its own fees and costs.


Respectfully submitted,
 
WICK PHILLIPS GOULD & MARTIN, L.L.P.




By:           /s/ J. Sean Lemoine                                    
J. Sean Lemoine
Texas State Bar No. 24027443
Rusty J. O’Kane
Texas State Bar No. 24088149


3131 McKinney Avenue, Suite 100
Dallas, Texas  75204
Telephone: (214) 692-6200
Facsimile: (214) 692-6255


ATTORNEYS FOR PLAINTIFFS
 
 
 

--------------------------------------------------------------------------------

 


CAUSE NO. D-1-GN-14-003406
 
MYGO GAMES HOLDINGS CO;
§
 IN THE DISTRICT COURT OF
MYGO GAMES, LLC
§
   
§
 
Plaintiffs,
§
   
§
 
v.
§
 TRAVIS COUNTY, TEXAS
 
§
 
DANIEL HAMMETT
§
   
§
 
Defendants.
§
98th JUDICIAL DISTRICT


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AGREED ORDER OF DISMISSAL WITHOUT PREJUDICE

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



This case is before the Court on Plaintiffs’ Motion for Entry of Agreed Order of
Dismissal filed by counsel for Plaintiffs, and the Court being fully advised in
the premises, it is hereby,
 
ORDERED AND ADJUDGED that all claims, counterclaims, and causes of action
alleged or asserted against Daniel Hammett in the above-styled action are hereby
DISMISSED WITH PREJUDICE until July 24, 2015, and thereafter all claims,
counterclaims, and causes of action alleged or asserted against Daniel Hammett
in the above-styled action are hereby DISMISSED WITH PREJUDICE.  Each party
shall bear its own attorneys’ fees and costs.
 
SIGNED, this ___ day of November, 2014.






                                                                                                                        _________________________________
JUDGE PRESIDING








 
 

--------------------------------------------------------------------------------

 